Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed April 2, 2019 is acknowledged.  Claims 3-14 are amended. Now, Claims 1-14 are pending.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 and 6-14 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Park (WO 2016 089028).
	The following paragraph numbers are based on Park’s U.S. equivalent, US 2016 0369095).
	For Claims 1-2, Park discloses a polycarbonate-based resin composition comprising A) a copolycarbonate derived containing repeating units of Chemical Formulae 1, 2 and 3, and B) a polycarbonate derived consisting of a repeating unit of Chemical Formula 4-1. ([0010]-[0025], [0082]-[0087] and [0091]) The relative amounts of A) and B) are described at [0093]-[0095]. For Claims 6 and 9-11, the content of polyorganosiloxane blocks in copolycarbonate is exemplified in Preparation Examples. For instance, in Preparation Example 5, 232 g of bisphenol A, 5.91 g of the precursor of repeating units of Formula 2 and 0.66 g of the precursor of repeating units of Formula 3 and 128 g of triphosgene were used. The foregoing content would be about 1.8 wt% ([5.91 + 0.66]/[232 + 5.91 + 0.66 + 129]) Notably, bisphenol A contains an isopropylidene group. For Claim 7, the content of polyorganosiloxane blocks in the resin composition is exemplified in Examples. For instance, Example 1 demonstrated the use of 80 wt% of the copolycarbonate prepared in Preparation Example 5 (about 1.8 wt% polyorganosiloxane blocks) and 20 wt% of polycarbonate. Therefore, the foregoing content would be about 1.4 wt% ([80 * 1.8%]/[80 + 20]). 	For Claim 8, the molar ratio between units of general formula (q-1) and those of general formula (q-2) would correspond to the molar ratio between the precursor of Formula (2) and that of Formula (3). For instance, in Example 1, the copolycarbonate (A-1) and the polycarbonate (B-1) have degrees of polymerization of 34 and 58, respectively. As such, the number average molecular weights of the copolycarbonate (A-1) and the polycarbonate (B-1) would be 2902 and 4822, respectively. Since 5.91 g of the copolycarbonate (A-1) and 0.66 g of the polycarbonate (B-1) are used, the number of moles of the copolycarbonate (A-1) and the polycarbonate (B-1) are 2.04E-3 mol and 1.37E-4 mol. Therefore, the foregoing molar ratio would be 15 (2.0E-3/1.37E-4). For Claim 12, the polycarbonate can be derived from bisphenol A. (Preparation Example 9) For Claim 13, it is noted that the haze value is closely related to the constituents of the composition. Since the composition read on Applicant’s polycarbonate-based resin composition, both would possess the same haze values. 	For Claim 14, the composition is useful for preparing molded articles.

5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Park does not teach or fairly suggest the presently claimed viscosity-average molecular weights.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
July 8, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765